                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

SCOTT PANZER, individually and on            :     CIVIL ACTION
behalf of all others similarly situated,     :
      v.                                     :
                                             :
VERDE ENERGY USA, INC. and                   :
OASIS POWER, LLC                             :     NO. 19-3598

                                           ORDER

      NOW, this 27th day of May, 2021, upon consideration of Public Justice’s motion

for leave to file an amicus brief (Document No. 86) and the defendants’ response

(Document No. 87), IT IS ORDERED that the motion is DENIED.



                                                 /s/ Timothy J. Savage
                                                 TIMOTHY J. SAVAGE, J.
